DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-39 are considered eligible subject matter.  Even if the claims are interpreted as an abstract idea, the claims provide additional elements that are sufficient to amount to significantly more than the judicial exception because the claims provide recitation of specific components (imaging spectrophotometer including a plurality of selectable spectral filters, imaging camera) that are not generic computer elements.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21, 26, 31 and 32 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by U.S. Patent Application Publication No. 20170224260 (Darty et al).
Regarding claim 21, Darty et al discloses a hyperspectral imaging system for measuring one or more colors of a sample surface (fig. 1b), comprising: a sample measurement area (fig. 1b, area in front of imaging device 100); a pick-up optics assembly (fig. 1, item 100) including a plurality of selectable spectral filters (fig. 1, item 114) having different nominal peak wavelengths (page 9, paragraph 93, page 1, paragraphs 8-11) and a two-dimensional image sensor (fig. 1b, item 112), where a field of view of the image sensor includes at least a portion the sample measurement area (fig. 1, item 30); at least one processor coupled to the pick-up optics assembly (fig. 1, item 130), the at least one processor being configured with instructions stored in non- volatile memory (page 4, paragraph 53) to: operate the image sensor to provide a live view of the field of view of the image sensor (page 7, paragraph 75); operate the pick-up optics assembly to obtain at least one two- dimensional image of the sample measurement area for each spectral filter of the plurality of selectable spectral filters (page 9, paragraph 93); assemble the images into a hyperspectral image cube (page 9, paragraph 98,page 7, paragraph 75, fig. 3) having two dimensions corresponding to the image sensor (fig. 3, “263”) and a third dimension corresponding to the nominal peak wavelengths of the plurality of selectable filters (fig. 3, 1-M wavelengths).  
Regarding claim 26, Darty discloses an illumination assembly including a plurality of illuminators directed toward the sample measurement area (fig. 1b, item 120).  
Regarding claim 31, Darty et al discloses an illumination assembly (fig. 1b, item 100), wherein the at least one processor comprises a main processor  (fig. 1b, item 140, fig. 2, item 230) coupled to the pick-up optics assembly and the illumination assembly and an image data processor (fig. 1b, item 140, fig. 2, item 232, 260, 250) which receives images from the main processor (page 5, paragraph 58, 59).  
 Regarding claim 32, Darty et al discloses a method for measuring one or more colors of a sample surface (fig. 4a), comprising: placing a sample (fig. 1b, items 24, 26) to be measured within a measurement area (fig. 1b, field of view of imaging device 100) of an imaging spectrophotometer (fig. 1b, item 100) including a plurality of selectable spectral filters (fig. 1b, item 114) having different nominal peak wavelengths (page 9, paragraph 93, page 1, paragraphs 8-11) and an imaging camera (fig. 1b, item 112); providing a live view of measurement area via the imaging camera to a user to aid in sample positioning (page 7, paragraph 75); successively stepping through the plurality of spectral filters and obtaining at least one two dimensional image at each spectral filter step (page 9, paragraph 93); and assembling the images corresponding to the plurality of spectral filters into a hyperspectral image cube (page 9, paragraph 98,page 7, paragraph 75, fig. 3) , the hyperspectral image cube having two dimensions corresponding to the two dimensions of the acquired images (fig. 3, “263”) and a third dimension corresponding to the nominal peak wavelengths of the plurality of selectable filters (fig. 3, 1-M wavelengths).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27 and 38 are rejected under 35 U.S.C. 103(a) as being unpatentable over Darty et al in view of U.S. Patent NO. 9326715 (Panasyuk et al)
Regarding claim 27, Darty et al discloses all of the claimed elements as set forth above and incorporated herein by reference.
Darty et al does not disclose expressly the at least one processor is further configured with instructions to reduce the resolution of the images by grouping pixels prior to determining a color.
Panasyuk et al discloses at least one processor is further configured with instructions to reduce the resolution of the images by grouping pixels prior to determining a final color of the cube (col. 15, lines 22-25).
Darty et al & Panasyuk et al are combinable because they are from the same field of endeavor, i.e. hyperspectral imaging.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to reduce the resolution.
The suggestion/motivation for doing so would have been to provide a more robust system by smoothing data and reducing noise while preparing for display.
Therefore, it would have been obvious to combine the hyperspectral imaging system of Darty et al with Panasyuk et al to obtain the invention as specified in claim 27.
Claim 38 is rejected for the same reasons as claim 27.  Thus, the arguments analogous to that presented above for claim 27 are equally applicable to claim 38.  Claim 38 distinguishes from claim 27 only in that they have different dependencies, both of which have been previously rejected.  Therefore, prior art applies.  

Claims 28 and 39 are rejected under 35 U.S.C. 103(a) as being unpatentable over Darty et al in view of Panasyuk et al, as applied to claims 27 and 39 above, and further in view of U.S. Patent Application Publication NO. 20160011116 (Miller et al)
Regarding claim 28, Darty et al (as modified by Panasyuk et al) discloses all of the claimed elements as set forth above and incorporated herein by reference.  Panasyuk et al further discloses grouping pixels comprising grouping 4x4 pixels in each channel (col. 15, lines 20-24).
Darty et al (as modified by Panasyuk et al) does not disclose the channels are red, green and blue channels.
Miller et al discloses multispectral images are images with green red and blue channels (page 4, paragraph 47).
Darty et al & Miller et al are combinable because they are from the same field of endeavor, i.e. multispectral image data.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to use rgb channels.
The suggestion/motivation for doing so would have been to provide a more convenient system for display and processing.
Therefore, it would have been obvious to combine the hyperspectral imaging system of Darty et al with Miller et al to obtain the invention as specified in claim 28.
Claim 39 is rejected for the same reasons as claim 28.  Thus, the arguments analogous to that presented above for claim 28 are equally applicable to claim 39.  Claim 39 distinguishes from claim 28 only in that they have different dependencies, both of which have been previously rejected.  Therefore, prior art applies.  


Claims 30 and 36 are rejected under 35 U.S.C. 103(a) as being unpatentable over Darty et al in view of U.S. Patent Application Publication NO. 20180197052 (Yanson).
Regarding claim 30,  Darty et al discloses all of the claimed elements as set forth above and incorporated herein by reference. Darty et al further discloses an illumination assembly (fig. 1b, item 120), wherein the at least one processor comprises a main processor coupled to the pick-up optics assembly and the illumination assembly (fig. 1, item 130), wherein the main processor is further configured with instructions stored in non- volatile memory to obtain an image under active illumination (fig. 4a, page 9, paragraph 93).  
Darty et al does not disclose expressly imaging under ambient lighting illumination and active illumination at each spectral filter step. 
Yanson discloses imaging under ambient lighting illumination and active illumination at each spectral filter step (fig. 14).
Darty et al & Yanson are combinable because they are from the same field of endeavor, i.e. spectral image processing.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to obtain data at both illuminations.
The suggestion/motivation for doing so would have been to provide a more robust, user friendly system by allowing for ambient lighting and obtain both types of lighting.
Therefore, it would have been obvious to combine the hyperspectral imaging system of Darty et al with the ambient illumination of Yanson to obtain the invention as specified in claim 30.
Claim 36 is rejected for the same reasons as claim 30.  Thus, the arguments analogous to that presented above for claim 30 are equally applicable to claim 36.  Claim 36 distinguishes from claim 30 only in that they have different dependencies, both of which have been previously rejected.  Therefore, prior art applies.  

Allowable Subject Matter
Claims 22-25, 29, 33-35 and 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 22 and 33 contain allowable subject matter regarding identifying a region of interest in the image cube, analyzing the region of interest to determine whether a sufficient area of uniform color exists to permit the claimed averaging, if a sufficient area exists, preforming the claimed averaging process and if a sufficient area does not exist, segmenting pixels of an image to exclude pixels including shadowed surface and exclude pixels including specular reflection, resulting in a set of remaining pixels in which color is determined.
Claims 29 and 37 contain allowable subject matter regarding a plurality of colors are determined for a sample surface by constructing a reflectance curve for a plurality of pixel locations in the claimed image cube obtained in the claimed way, with respect to the nominal peak wavelengths of the plurality of spectral filters, and transforming each of the reflectance curves into coordinates in a three dimensional color space.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN YUAN DULANEY whose telephone number is (571)272-2902. The examiner can normally be reached M1:9am-5pm, th1:9am-1pm, fri1 9am-3pm, m2: 9am-5pm, t2:9-5 th2:9am-5pm, f2: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 5712703717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN Y DULANEY/Primary Examiner, Art Unit 2666                                                                                                                                                                                                        9/15/2022